Citation Nr: 0306568	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-23 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myositis, right S1 radiculopathy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1996 from the San Juan, Puerto 
Rico, Regional Office (RO). The sole issue on appeal concerns 
entitlement for an increased evaluation for lumbosacral 
myositis, right S1 radiculopathy.  The case was remanded by 
the Board in April 1998



FINDING OF FACT

The veteran's service-connected lumbosacral myositis, right 
S1 radiculopathy, is productive of no more than slight 
limitation of motion or mild intervertebral disc syndrome, 
and no incapacitating episodes of intervertebral disc 
syndrome have been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected myositis of the lumbosacral 
spine, right S1 radiculopathy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5003, 5292, 5293.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had some back symptoms during service, and a May 
1975 VA examination noted myositis of the paralumbar 
musculature.

In October 1975 the RO granted service connection for 
myositis of the paralumbar musculature and assigned a zero 
percent disabling.  In an April 1994 rating decision, the RO 
increased the rating for the veteran's service-connected low 
back condition to 10 percent.

The veteran was seen at a VA outpatient clinic in February 
1995sacroiliac strain.  A VA spine examination was conducted 
in October 1996.  At that time the veteran complained of low 
back pain which radiated into the right knee and calf. there 
were no postural abnormalities of the back.  There was no 
evidence of lumbosacral paravetebral muscle spasm.  The 
veteran had forward flexion of the spine to 80 degrees, 
backward extension, right lateral flexion, and bilateral 
rotation all to 35 degrees and left lateral flexion to 25 
degrees.  There was no evidence of pain on motion of the 
lumbar spine, and no muscle atrophy of the lower extremities.  
He had negative straight leg raising.  Knee jerks and left 
ankle jerks were normal.  Right angle jerk could not be 
obtained due to the veteran's inability to relax.  The 
diagnosis lumbosacral myositis with right S1 radiculopathy.

The veteran submitted a report of a private December 1996 CT 
scan of the lumbar spine in February 1997.  The impression 
was bulging annuli and mild degenerative disc disease at L3-4 
and a small herniation at L5-S1.

A VA neurological examination was conducted in July 2002.  At 
that time the veteran stated that he had intermittent low 
back pain that was aggravated by lifting heavy objects.  He 
said that the pain sometimes radiated into his right lower 
extremity.  There were no postural abnormalities of the back 
or evidence of muscle spasms.  The veteran was described as 
having normal range of motion of the spine.  There were no 
pathological reflexes.  The diagnosis was low back pain with 
radiculopathic features.  It was noted that on an addendum to 
the examination report that electro-diagnostic tests were 
negative for peripheral nerve damage.

On a separate July 2002 VA spine examination, the veteran 
complained of low back pain which was worse than at the time 
of the prior examination and more frequent.  The intensity of 
the pain was the same.  The symptoms were worse with bending 
and prolonged sitting or standing.  He had burning pain which 
occasionally radiated to the right thigh, buttock, and calf.  
He had no complaints of weakness in the lower extremities. 

During the examination the veteran stated that the pain was 
constant, usually, occasionally severe, depending one 
activities such as household chores or long time sitting.  
Precipitating factors were bending and prolonged sitting and 
standing.  The veteran did not utilize a brace or crutches.  
He was independent on daily activities.  

It was noted that he had mild lumbosacral muscle spasm.  He 
had forward flexion of the spine to 90 degrees, backward 
extension to 18 degrees, right and left lateral flexion to 25 
degrees.  Pain began with back flexion at 90 degrees.  The 
examiner indicated that there was no additional loss of range 
of motion due to pain, weakness, fatigue, or lack of 
endurance following repetitive use or during flare-ups.  No 
neurological abnormalities were described.  

The impressions were no evidence of a herniated disc or 
significant spinal stenosis, L4-S1 hypertrophic changes, L5-
S1 left neural foramina mild narrowing on the basis of 
posterior osteophyte and facet joint hypertrophy without 
significant effect on the nerve root, and bilateral 
sacroiliac degenerative joint changes. The diagnosis was 
lumbar myositis.    

The examiner commented that normal range of motion of the 
lumbar spine was 0 degrees extension, 90 degrees flexion, and 
35 degrees of lateral rotation.  There was no functional 
limitations caused by pain, weakness, or defective 
innervation.  The veteran had facet joint hypertrophic 
changes at the L4-L5 and L5-S1 which could cause pain on 
extension.  There was no evidence of radiculopathy.  There 
was presence of pain in the low back with no weakened 
movement.  There may be functional loss on flare-ups of pain 
or extended use pain.  This was subjective and could cause 
some people to have functional loss for sometime during a 
plane flare-up.

An August 2002 private MRI showed mild degenerative disc 
changes at the L5-S1 with bulging of the annuls fibrosus.  
There was no evidence of disc herniation or stenosis.

Analysis

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and to 
complete his claim.  In the statement of the case and a 
number of supplemental statements of the case, the veteran 
has been informed of the requirements necessary to 
substantiate his claim.  The September 2002 supplemental 
statement of the case from the RO specifically notified him 
that the VA would obtain all relevant medical treatment 
records.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA has 
obtained the all VA treatment records and the veteran has not 
cited any records of relevant treatment in addition to those 
that have already been obtained and associated with the 
claims folder, and as a number of current medical 
examinations relative to the claim have been obtained, the 
duty to assist has been satisfied.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule), which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.

The veteran's service-connected low back condition has been 
rated as myositis, which is rated on the basis of limitation 
of motion as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic code 5021.  Arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code.  When the limitation of 
motion of the specific joint is noncompensable under the 
appropriate Diagnostic Code a rating of 10 percent is 
available for each major joint or group of major joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  Limitation of motion of the 
lumbar spine is rated under 38 C.F.R. § 4.71a, 

Diagnostic Code 5292, which provides for a 10 percent rating 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted where the limitation of 
motion in the lumbar spine is moderate. 

Other codes that pertain to disability rating for the lumbar 
spine include Diagnostic Code 5295, which provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, as in effect prior to September 
22, 2002, a 10 percent rating is warranted for mild 
intervertebral disc syndrome, and a 20 percent rating is 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293  
(2001).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under the amended Code 5293, a 10 percent rating is in order 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Higher evaluations are available for longer incapacitating 
episodes.  38 C.F.R. 4.71a, Code 5293 (effective September 
23, 2002)

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

To summarize, the lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his low back disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard, the current evidence shows that the veteran's 
primary complaint was pain which he described as constant and 
usually severe.  The July 2002 examination of the spine 
showed some limitation of extension and left lateral flexion.  
However, forward flexion was normal.  Additionally the 
neurological examination also conducted in July 2002 found 
normal range of motion.  The re was lumbosacral muscle spasm.  
However, the examiner indicated it was mild.   These finding 
show no more than slight limitation of motion  and do not 
satisfy the criteria for a 20 percent rating for lumbosacral 
strain. 

With regard to intervertebral disc syndrome, the veteran does 
not meet the criteria for an increased rating under either 
the old or new criteria.  In this regard the Board notes that 
the recent VA examinations showed no objective evidence of 
nurological involvement.  The electro-diagnostic tests were 
negative for peripheral nerve damage, and radiculopathy was 
not shown.  As such, the Board finds that the criteria for a 
20 percent rating under Diagnostic code 5293, the old rating 
criteria, have not been met.  

Likewise under the new criteria, the evidence does not 
suggest that the veteran has had any incapacitating episode 
of intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician.  

Furthermore, in view of the range of motion findings, the 
Board is satisfied that the 10 percent in effect for moderate 
limitation of motion adequately includes any functional 
impairment as contemplated in the Deluca case.  Accordingly, 
the Board finds that preponderance of the evidence is against 
the veteran's claim.


ORDER

A increased evaluation for lumbosacral myositis, right S1 
radiculopathy is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

